Order entered April 7, 2016




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01488-CV

                             THE STATE OF TEXAS, Appellant

                                               V.

                               TABATHA S. NEALY, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-02723-2015

                                           ORDER
       We GRANT appellee’s April 4, 2016 unopposed second motion for an extension of time

to file a brief. Appellee shall file a brief by May 4, 2016. No further extension of time will be

granted absent extraordinary circumstances.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE